          Case 1:19-cv-07131-ALC Document 3 Filed 07/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X
ANDREA TANTAROS,

                                   Petitioner,           Case No. _____________

                      v.                                 ECF Case

FOX NEWS NETWORK, LLC, THE
ESTATE OF ROGER AILES, WILLIAM
SHINE, SUZANNE SCOTT, DIANNE                             RULE 7.1 CORPORATE DISCLOSURE
BRANDI, and IRENA BRIGANTI                               STATEMENT
                         Respondents.

                                                   X


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Fox News Network, LLC, a private non-governmental party (“Fox News”) hereby certifies that

Fox News is wholly owned by Fox Television Stations, LLC, which, in turn, is wholly owned by

Fox Television Holdings, LLC, which in turn is wholly owned by Foxcorp Holdings LLC, which

in turn is wholly owned by Fox Corporation. Fox Corporation is the ultimate corporate parent of

Fox News and is a publicly traded corporation.
         Case 1:19-cv-07131-ALC Document 3 Filed 07/30/19 Page 2 of 2



Dated: July 30, 2019                  Respectfully submitted,
                                      Jones Day
                                      By: s/ Kristina A. Yost
                                      Kristina A. Yost
                                      kyost@jonesday.com
                                      Jones Day
                                      250 Vesey Street
                                      New York, New York 10017
                                      Telephone: (212) 326-3939
                                      Facsimile: (212) 755-7306

                                      Attorneys for Respondents Fox News
                                      Network, LLC, Dianne Brandi, Suzanne Scott,
                                      and Irena Briganti




                                      2
